DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US. 2019/0267760 A1).
Refer to Figures 1a, 4a, 6a, 8a, and 10a
In Regards to Claim 1:
Chen teaches a first connector (1) comprising: 
a first insulating body (4) comprising a first top wall (472/471, represent the top wall body combined), a mating surface (See Reproduced Drawing 1) and a slot (45) formed on the mating surface (See Reproduced Drawing 1), the slot (45) being adapted for receiving at least part of a second connector (2) along a mating direction; a first terminal module (5) comprising a plurality of contact portions (512) extending into the slot (45); and a first shell (3) shielding the first insulating body (4); wherein the first shell (3) comprises an upper shell (31) shielding the first top wall (472/471, represent the top wall body combined), and the upper shell (31) comprises a locking plate (See 
In Regards to Claim 2:
Chen teaches the first connector according to claim 1, wherein the first insulating body (4) comprises a first bottom wall (43) and two first side walls (42/44) connecting the first top wall (472/471, represent the top wall body combined) and the first bottom wall (43), the slot (45) is surrounded by the first top wall (472/471, represent the top wall body combined), the first bottom wall (43) and the two first side walls (42/44), and the receiving space (See Reproduced Drawing 1) is located above the slot (45) and separated from the slot (45) by the first top wall (472/471, represent the top wall body combined).

In Regards to Claim 3:
Chen teaches the first connector according to claim 2, wherein the first top wall (472/471, represent top wall body combined) comprises two protrusions (See Reproduced Drawing 1) adjacent to two sides of the first top wall (472/471, represent the top wall body combined), respectively; and wherein the receiving space (See Reproduced Drawing 1) is located between the two protrusions (See Reproduced Drawing 1).
In Regards to Claim 4:
Chen teaches the first connector according to claim 3, wherein each of the two protrusions (See Reproduced Drawing 1) comprises a notch (412) on a front end surface thereof, and the upper shell (31) comprises two bent portions (38) formed by bending downwardly from the locking plate (See Reproduced Drawing 1); and wherein the bent portions (38) are locked in corresponding notches (412) so as to prevent the first shell (3) from being separated from the first insulating body (4) in a direction opposite to the mating direction.
In Regards to Claim 6:
Chen teaches the first connector according to claim 1, wherein the locking plate (See Reproduced Drawing 1) comprises at least one locking hole (37, Paragraph 74, the engaging element 922 of the elastic element 92 is engaged in the positioning holes 37 of the shield 3.) for locking with the second connector (2).
In Regards to Claim 7:
Chen teaches the first connector according to claim 1, further comprising two corresponding guiding slots (See Reproduced Drawing 1) for guiding insertion of the second connector (2).
In Regards to Claim 8:
Chen teaches the first connector according to claim 7, wherein the guiding slots (See Reproduced Drawing 1) are formed by the first insulating body (4); or the guiding slots are formed by the first shell; or the guiding slots are jointly formed by the first insulating body and the first shell.
In Regards to Claim 9:

In Regards to Claim 10:
Chen teaches the first connector according to claim 7, wherein the guiding slots (See Reproduced Drawing 1) are located at top left and top right corners of the first insulating body (4), respectively; and wherein the guiding slots (See Reproduced Drawing 1) are located at a top surface and a side surface of the first insulating body (4).
In Regards to Claim 11:
Chen teaches the first connector according to claim 7, wherein the upper shell (31) comprises a first top surface (See Reproduced Drawing 1) covering the guiding slots (See Reproduced Drawing 1) and a second top surface (See Reproduced Drawing 1) covering the receiving space (See Reproduced Drawing 1); and wherein the first top surface (See Reproduced Drawing 1) and the second top surface (See Reproduced Drawing 1) are substantially flush with each other.
In Regards to Claim 12:
Chen teaches a second connector (2) comprising: 
a second insulating body (9); and a second terminal module (71); wherein the second insulating body (9) comprises a main body ((See Reproduced Drawing 2), a tongue plate (7) protruding from the main body (See Reproduced Drawing 2) and an extending portion (93) protruding from the main body (See Reproduced Drawing 2); 
In Regards to Claim 13:
Chen teaches the second connector according to claim 12, wherein the extending portion (93) is integrally extended from the main body (See Reproduced Drawing 2).
In Regards to Claim 15:
Chen teaches the second connector according to claim 12, wherein the second insulating body (9) comprises two guiding protrusions (912) protruding from two sides of the main body (See Reproduced Drawing 2), respectively; the guiding protrusions (912) are adapted for being inserted into a first connector (1); and a top surface of each guiding protrusion (912) is flush with or lower than a top surface of the main body (See Reproduced Drawing 2).
In Regards to Claim 16:
Chen teaches the second connector according to claim 15, wherein each guiding protrusion (912) is L-shaped; and wherein the two guiding protrusions (912) are integrally extended from the main body (See Reproduced Drawing 2), or the two guiding protrusions and the main body are two different components which are assembled together.
In Regards to Claim 17:
Chen teaches a connector assembly (Fig. 10a) comprising: 

a first insulating body (4) comprising a first top wall (472/471, represent the top wall body combined), a mating surface (See Reproduced Drawing 1) and a slot (45) formed on the mating surface (See Reproduced Drawing 1); a first terminal module (5); and a first shell (3) shielding the first insulating body (4); wherein the first shell (3) comprises an upper shell (31) shielding the first top wall (472/471, represent the top wall body combined), and the upper shell (31) comprises a locking plate (See Reproduced Drawing 1) for locking with the second connector (2); wherein the first connector (1) comprises a receiving space (See Reproduced Drawing 1) provided between the first top wall (472/471, represent the top wall body combined) and the locking plate (See Reproduced Drawing 1) for positioning the second connector (2); and wherein a width of the receiving space (See Reproduced Drawing 1) is narrower than a width of the slot (45) along a width direction perpendicular to the mating direction; and the second connector (2) comprising: 
a second insulating body (9); and a second terminal module (71); wherein the second insulating body (9) comprises a main body (See Reproduced Drawing 2), a tongue plate (7) protruding from the main body (See Reproduced Drawing 2) and an extending portion (93) protruding from the main body (See Reproduced Drawing 2); wherein the extending portion (93) is located above the tongue plate (7), and the extending portion (93) and the tongue plate (7) at least partially overlap along a vertical direction perpendicular to the mating direction; wherein when the first connector (1) and the second connector (2) are mated, the tongue plate (7) is received in the slot (45) and 
In Regards to Claim 18:
Chen teaches the connector assembly according to claim 17, wherein the second insulating body (9) comprises two guiding protrusions (912) protruding from two sides of the main body (See Reproduced Drawing 2), respectively; and a 13top surface of each guiding protrusion (912) is flush with or lower than a top surface of the main body (See Reproduced Drawing 2); and wherein The first connector (1) comprises two corresponding guiding slots (See Reproduced Drawing 1) to receive the two guiding protrusions (912).
In Regards to Claim 19:
Chen teaches the connector assembly according to claim 18, wherein the guiding slots (See Reproduced Drawing 1) are formed by the first insulating body (4); or the guiding slots are formed by the first shell; or the guiding slots are jointly formed by the first insulating body and the first shell.
In Regards to Claim 20:
Chen teaches the connector assembly according to claim 17, wherein the first insulating body (4) comprises a first bottom wall (43) and two first side walls (42/44) connecting the first top wall (472/471, represent the top wall body combined) and the first bottom wall (43), the slot (45) is surrounded by the first top wall (472/471, represent the top wall body combined), the first bottom wall (43) and the two first side walls (42/44), and the receiving space (See Reproduced Drawing 1) is located above the slot .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US. 2019/0267760 A1) in view of He et al. (US. 2008/0038951 A1).
 In Regards to Claim 5:
All claim limitations are discussed with respect to Claim 1, Chen does not teach wherein the two first side walls are respectively provided with a retaining groove located outside, and the first shell comprises two side shells shielding the two first side walls, respectively; and wherein each side shell is provided with a protruding tab which is locked in corresponding retaining groove so as to prevent the first shell from escaping from the first insulating body along a vertical direction perpendicular to the mating direction.
However, He teaches wherein the two first side walls (12) are respectively provided with a retaining groove (19) located outside, and the first shell (6) comprises two side shells (61) shielding the two first side walls (12), respectively; and wherein each side shell (61) is provided with a protruding tab (63) which is locked in corresponding retaining groove (19) so as to prevent the first shell (6) from escaping 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use He's teaching of the use of the retaining groove and protruding tab locking as a modification in the Chen electrical connector in order provide an electrical connector which will occupy relatively small area of a circuit board on which the electrical connector mounted. (He, paragraph 7)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Chen (US. 2019/0267760 A1) in view of HSU (TW M579831 U)(English Translated).
  In Regards to Claim 14: 
All claim limitations are discussed with respect to Claim 12, Chen does not teach wherein an end of the extending portion is provided with an inclined guiding surface and two guiding slopes which are located on two sides of the extending portion.
However, Hsu teaches wherein an end of the extending portion (12) is provided with an inclined guiding surface (See Reproduced Drawing 3) and two guiding slopes (See Reproduced Drawing 3) which are located on two sides of the extending portion (12).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use Hsu's teaching of the use of the inclined guiding surface and two guiding slopes as a modification in the Chen electrical connector in order to provide the wire end connector a fastening portion prevent the board end connector from being obliquely inserted on the fastening side. (Hsu, Pg. 2, paragraph 2)

    PNG
    media_image1.png
    680
    855
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    613
    788
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    749
    1175
    media_image3.png
    Greyscale

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADER J ALHAWAMDEH whose telephone number is (571)270-0571.  The examiner can normally be reached on Monday-Friday 9Am - 6Pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on (571)270-3119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NADER J ALHAWAMDEH/Patent Examiner, Art Unit 2831